Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for foreign priority to GB patent application GB1915614 filed 10/28/2019 under 35 U.S.C. 119(a-d) is not acknowledged, for failure to enter the necessary submission into the record.

Examiner's Comment (Pro Se Applicant)
Per MPEP § 2114, apparatus claims must be structurally distinguishable from the prior art "While features of an apparatus may be recited either structurally or functionality, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)(The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)(emphasis in original).  With respect to the prior art rejections, in addition to express disclosure, anticipation can occur when a claimed limitation is “inherent” or otherwise implicit in the relevant prior art reference, and therefore, need not duplicate verbatim the content of the claims. See Standard Havens Products, Inc. v. Gencor Industries, Inc., 953 F.2d 1360, 1369 (Fed. Cir. 1991).   
Per MPEP § 2106 11 C, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.
The Supreme Court in KSR international Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
"Obvious to try" -choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Thus, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The prior art reference (or references when combined) need not teach or suggest all the claim limitations. See Dann v. Johnson, 425 U.S. 219, 230 (1976)(The "mere existence of differences between the prior art and an invention does not establish the invention's non-obviousness.")  Moreover, determining whether one of ordinary skill in the art would have been motivated to combine the teachings of different references is a flexible inquiry, and the motivation is not required to be found in any particular prior art reference. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415 (2007).






Objections
Specification
The specification is objected to for the following reasons:
Standard sections of the specification are missing, including a “Brief Description of the Drawings,” and a “Detailed Disclosure of the Invention.”  Please add these sections without introducing new matter.
The use of trademarks, such as “PayPal," has been noted in this application (e.g., at page 1, ln 23, etc.).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).
Each application (whether pending, patented or abandoned) included in the cross reference to related applications, at the beginning of the specification, needs to be identified by the appropriate application number (consisting of the series code and serial number) or international application number. See 37 CFR 1.78(a)(2)(i).
The abstract of the disclosure is objected to for generally repeating Claim 1, which does not describe the disclosure sufficiently.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. (Consider adding or replacing at least a portion of the specification with lines 9-14 of page 4).


Drawings
The drawings are objected to for failure to show structural limitations recited by the claims (e.g., system, token, gateway, data processing unit, etc.), under 37 CFR 1.83(a).  See also MPEP 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 1 is objected to at “the said transaction . . .”  Please change to “the transaction. . .”
Claim 2 is objected to at “the said further . . .”  Please change to “said further . . .”
Claim 2 is objected to because the term “certain” is unclear.  Please consider using “predetermined” instead.
Claims 1 and 6 are objected to for lack on indentations at the introduction of new limitations, which would provide clarity and facilitate amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-6 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards facilitating an online transaction, utilizing a token having a unique ID, an authorization gateway, and a data processing unit, wherein the processing center is adapted to allow or deny the transaction based on the ID, the online address, and a set of rules, or require additional confirmation.  This is a combination of long standing commercial practices.  Online transactions have long been performed.  Tokens having unique identifiers have long been used.  Gateways or processing units have long authorized transactions based on the address, identifier, and a set of rules.  (See prior art records of record, resultant from separate searches for each of these three concepts.)  As such, the inventions include an abstract idea(s) under the 2019 PEG, and Alice Corporation. 
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology. A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim 6 is rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism (e.g., in light of the specification “clients are asked . . .” affirmatively recites a human being).  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  More particularly, the inventions affirmatively recite a driver, which may be a human being.  See, also MPEP § 2105.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. 2015/0254635 to Bondesen et al.
With respect to Claim 1, Bondesen teaches a system for facilitating an online transaction (FIGs. 2, 3,7) initiated by a client at an online address ([0115]), the system comprising a payment token (FIGs. 2,3,7) having a unique identification factor ([0034];[0045]), an authorization gateway ([0115]) and a data processing unit (Abstract, “processing device”), the authorization gateway being adapted to receive the online address and to transmit it to the data processing unit, and the data processing unit being adapted to receive the online address and the unique identification factor and to allow or deny the said transaction ([0115]) or require a further confirmation step ([0058-59], additional transaction information) based on the online address, the unique identification factor and a set of rules (the limits equal a set of rules).
With respect to Claim 2, Bondesen teaches wherein said further confirmation step comprises a notification to the client of certain information. ([0051];[0054-55];[0061];[0064-65], notify or notification)
With respect to Claim 3, Bondesen teaches wherein a link between a transaction approval and the online address is created. [0037];[0045], teaches creating links) 
With respect to Claim 4, Bondesen teaches wherein the payment token comprises at least an account number and an expiry date. [0034];[0090];[0098]
With respect to Claim 5, Bondesen teaches wherein the payment token further comprises further authentication information. [0034]
With respect to Claim 6, Bondesen teaches a method for facilitating an online transaction initiated by a client at an online address ([0115]), comprising the steps of: at check- out, clients are asked to enter their 16 digit card number (PAN - primary account number), expiry date and the card verification value (CVV) ([0034]); once these values have been entered, the transaction is sent for authorization through the acquirer's system or the merchant's payment gateway ([0115]); an authorization gateway is activated through which the client can be identified and validated ([0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696